Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 1 of 21 PageID#
                                   10372




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


    GOLDEN BETHUNE-HILL, et al.,
                                              Civil Action No. 3:14-cv-00852-REP-
                    Plaintiffs,               AWA-BMK
               v.

    VIRGINIA STATE BOARD OF ELECTIONS,
    et al.,

                    Defendants.




      PLAINTIFFS’ OBJECTIONS AND RESPONSES TO PROPOSED REMEDIAL
           PLANS SUBMITTED BY INTERVENORS AND NON-PARTIES
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 2 of 21 PageID#
                                   10373




                                         TABLE OF CONTENTS

                                                                                                                      Page

    I.          INTRODUCTION ............................................................................................ 1
    II.         BACKGROUND .............................................................................................. 2
    III.        ARGUMENT ................................................................................................... 3
           A.   The Court Should Reject Intervenors’ Proposed Plans .................................... 3
                1.    The Court Should Reject Intervenors’ Request that the Court
                      Adopt a Remedial Plan Designed with the Overriding Purpose
                      of Advancing Political Goals ............................................................... 4
                2.    Intervenors’ Claim that the 2011 Legislature Enacted a Plan to
                      Ensure Districts Had a Specific Political Outcome Is
                      Unsupported by the Record .................................................................. 6
                3.    Intervenors’ Narrow Emphasis on Modifying Specific Lines
                      Discussed in the Court’s Memorandum Opinion Fails to
                      Remedy the Underlying Constitutional Violation................................ 9
                4.    Both of Intervenors’ Proposed Remedial Plans Are Objectively
                      Inferior to Plaintiffs’ Proposed Remedial Plans ................................. 10
                      a.      Intervenors’ Proposals Split Far More Political
                              Subdivisions Than Plaintiffs’ Proposed Plans ....................... 10
                      b.      Intervenors’ Proposed Districts Are Not as Compact as
                              Those in Plaintiffs’ Plans ....................................................... 12
           B.   The Court Should Choose Plaintiffs’ Proposal Over the Plans
                Submitted by Non-Parties .............................................................................. 14
                1.    The Court Should Reject Plans That Were Not Timely Served
                      Pursuant to the Court’s October 23, 2018 Order and That Do
                      Not Comply with Basic Redistricting Requirements ......................... 14
                2.    The NAACP Plan ............................................................................... 15
    IV.         CONCLUSION .............................................................................................. 17




                                                           -i-
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 3 of 21 PageID#
                                   10374




    I.     INTRODUCTION
           Plaintiffs respectfully submit this memorandum to address the proposed remedial

    plans submitted by Intervenor-Defendants (“Intervenors”) and non-parties pursuant to the

    Court’s Order dated October 19, 2018 (Dkt. No. 278).

           Intervenors offer two plans that were proposed by Republican delegates in the recent

    special session that were not passed (or even voted on) by the House. Both are fatally flawed,

    as they are premised on the contention that the primary objective of HB 5005 (the enacted

    plan) was to create a particular partisan composition in particular districts, and the Court
    must preserve that same partisan composition in a remedial plan. But as a three-judge panel

    of this Court unanimously determined in Personhuballah v. Alcorn, 155 F. Supp. 3d 552

    (E.D. Va. 2016), following well-established law, courts drawing remedial plans should not

    and cannot strive to achieve particular partisan ends. Further, this claim is not factually

    supported—it is at odds with the 2011 House criteria and finds no support in either the trial

    evidence or the evidence Intervenors submit in support of their plans.

           Even if Intervenors’ proposals were not premised on a fundamentally flawed central

    conceit, neither of Intervenors’ proposals should be adopted. Intervenors’ approach to the

    remedial process—reversing only the discrete deviations from traditional districting

    principles specifically identified by the Court as evidence of the racial gerrymander—

    misunderstands both the nature of the violation and the purpose of a remedy. Additionally,

    given their overriding focus on pursuit of their political goals, Intervenors stray significantly

    from traditional redistricting principles, showing in particular the same disregard for political

    subdivisions that the Court strongly criticized in its Memorandum Opinion. By contrast,

    Plaintiffs’ proposed remedial maps outperform both of Intervenors’ proposals with respect to

    respect for political subdivisions and compactness. The Court should reject Intervenors’

    proposals in favor of one of Plaintiffs’ remedial plans.




                                                    1
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 4 of 21 PageID#
                                   10375




           Two non-parties submitted proposals—the Virginia State Conference of NAACP

    Branches (“NAACP”) and two teams of students at William and Mary Law School. As to the

    student proposals, the data files for the plan were not timely served on Plaintiffs as required

    by the Court and, in any event, both plans contain non-contiguous territory and fail to adhere

    to the 1% population deviation standard that the Special Master has indicated he will follow

    barring unusual circumstances, which do not exist here. As to the NAACP Plan, there is

    frankly much to like. The analytical framework used by the NAACP follows the approach of

    the Special Master in Personhuballah. The resulting districts remedy the racial gerrymander

    for reasons the NAACP describes in its brief. While, on balance, Plaintiffs believe their plans

    offer the best remedial path forward, they would not object to use of the NAACP Plan as a

    starting point for the Court’s remedial map, although it appears the NAACP Plan has some

    technical issues and shortcomings that the Special Master should or would need to address.

           For all the reasons stated below and in their opening memorandum, Plaintiffs

    respectfully ask the Court to adopt one of their proposed remedial plans.

    II.    BACKGROUND
           The Court ordered the parties and interested non-parties to submit proposed remedial

    plans by no later than November 2, 2018, with accompanying data and supporting

    memoranda. See Dkt. No. 278. Defendants elected not to submit a proposed remedial plan.
    See Dkt. No. 290. Plaintiffs submitted two proposed remedial plans. Dkt. No. 292. So did

    Intervenors, who offered House Bills 7002 and 7003 as introduced during a 2018 special

    session. See Dkt. No. 291.

           Two non-parties also introduced proposed remedial plans. The NAACP submitted a

    plan along with a supporting brief. Dkt. No. 286. Two teams of students from William and

    Mary Law School apparently provided data files to the Court on November 2, although they

    did not and have not served Plaintiffs (and presumably others), as required by the Court’s

    Order. Dkt. No. 278 ¶ 4.



                                                   2
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 5 of 21 PageID#
                                   10376




           The Court’s Order provided an opportunity for those submitting proposed remedial

    plans to respond to the other remedial plans submitted. Dkt. No. 278 ¶ 2. Plaintiffs provide

    this response to the other proposed remedial plans submitted to the Court.

    III.   ARGUMENT
           Plaintiffs first address the two proposed remedial plans submitted by Intervenors.

    Plaintiffs then address the plans submitted by non-parties. Other than Plaintiffs’ proposed

    remedial plans, the only other plan that merits the Court’s and the Special Master’s

    consideration as a remedy to the unconstitutional gerrymander is that submitted by the

    NAACP. For the reasons set forth below, all other proposals should be rejected out of hand.

           A.      The Court Should Reject Intervenors’ Proposed Plans
           Intervenors “assume a ‘violation’ for the sake of argument only” as they continue to

    dispute the Court’s finding that the Challenged Districts are unconstitutional racial

    gerrymanders. Dkt. No. 291 at 3 n.4. The proposed remedial plans they reluctantly offer are

    distinctly unsuited for the task before the Court. Intervenors offer two plans—HB 7002 and

    HB 7003—introduced in the recent special session by Republican delegates. Neither was

    passed by the House.

           While Plaintiffs maintain that neither plan offered by Intervenors provides an

    appropriate remedy, Intervenors themselves express a strong preference for HB 7002 over
    HB 7003. Indeed, Intervenors’ brief indicates even they do not support HB 7003, suggesting

    it has “potential flaws for racial gerrymandering,” is based on a plan that “is wrong as a

    remedial approach,” and embodies an unknown “racial purpose.” Dkt. No. 291 at 10-11. Not

    only does HB 7003 fail Intervenors’ preferred litmus test, Delegate Jones’ efforts to refine

    the plan to “preserve[] the 2011 map’s partisan balance,” id. at 10, renders it objectively

    inappropriate as a court-ordered remedy, as discussed further below.

           HB 7002 fares no better. The plan starts with a flawed premise and then goes from

    bad to worse. Intervenors candidly admit that the way they effected “changes necessitated by



                                                   3
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 6 of 21 PageID#
                                   10377




    the Court’s Order” was done “to preserve the political makeup of neighboring districts” so as

    to “preserve the composition the legislature established in 2011.” Dkt. No. 291 at 8. That is,

    Intervenors drew HB 7002 (and HB 7003) to achieve specific partisan outcomes in specific

    districts. Then, too, Intervenors did not set out to reverse the problem found by the Court—

    that the Challenged Districts were drawn with an unjustified and predominant racial purpose.

    Rather, Intervenors instead made cosmetic alterations to tidy up the circumstantial evidence

    of that racial purpose by altering some of the specific lines discussed by the Court in its

    Opinion.

           The Court should reject this approach, which is wrong as a matter of law,

    unsupported as a matter of fact, and was rejected by Special Master Grofman and a three-

    judge panel of this Court in Personhuballah. Adopting either of Intervenors’ proposed plans

    would propel the Court deep into the political thicket to make fine-tuned political

    calculations. Moreover, Intervenors’ predominant political purpose manifests in unnecessary

    departures from traditional good government criteria.

                   1.      The Court Should Reject Intervenors’ Request that the Court
                           Adopt a Remedial Plan Designed with the Overriding Purpose of
                           Advancing Political Goals
           Intervenors assert that their proposed remedial plans were drawn “to preserve the

    political makeup of neighboring districts.” Dkt. No. 291 at 8. While the purported basis of
    this invented criterion is unclear, Intervenors seem to contend that the General Assembly

    passed the enacted plan to advance the specific political goal of drawing particular districts to

    achieve specific political outcomes. See id. (“This goal was . . . to preserve the composition

    the legislature established in 2011 by an overwhelming bi-partisan vote.”). Intervenors go on

    to suggest that the purported partisan predilections of the 2011 legislature must be preserved

    by any court-ordered remedy. Id. Even if Intervenors’ position was supported by the facts

    (which as discussed in the next section, is not the case), it is not supported by the law: Courts




                                                    4
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 7 of 21 PageID#
                                   10378




    do not put politics at the forefront and draw remedial maps designed with the overriding

    objective of achieving defined partisan ends.

             Indeed, all three members of the three-judge panel in Personhuballah rejected

    precisely the argument Intervenors advance here. In that case, as here, the intervenors argued

    that the Court was required to adopt a remedial plan that would achieve the same partisan

    balance as under the enacted plan. Special Master Grofman, in articulating different

    conceptions of a “least change” plan, considered and rejected the argument that it was

    “obligatory for [him] to propose to the Court plans that were intended to freeze into place

    partisan political outcomes” inuring under the enacted plan. See Personhuballah v. Wittman,

    No. 3:13-cv-00678, Report of the Special Master, Dkt. No. 272, at 24-25 (Nov. 15, 2015).

             All three members of the three-judge panel embraced that conclusion. See

    Personhuballah, 155 F. Supp. 3d at 563-64 (rejecting claim that “adopting a plan consistent

    with the General Assembly’s policies requires maintaining” the existing political

    performance of districts). Judge Payne, writing separately and concurring on this point,

    explained at length why a court cannot “effect a political gerrymander” in the circumstances

    presented here. As Judge Payne noted, the “courts have unanimously agreed that political

    considerations ‘have no place in a plan formulated by the courts.’” Id. at 566-67 (Payne, J.,

    dissenting in part and concurring in part) (quoting Wyche v. Madison Parish Police Jury, 769
    F.2d 265, 268 (5th Cir. 1985)). 1 To avoid “political entanglements,” even limited political

    considerations like avoiding pairing incumbents are to be treated as “distinctly subordinate”

             1
                See also Larios v. Cox, 306 F. Supp. 2d 1214, 1218 (N.D. Ga. 2004) (“[I]n the process of adopting
    reapportionment plans, the courts are ‘forbidden to take into account the purely political considerations that
    might be appropriate for legislative bodies.’”) (quoting Wyche, 635 F.2d at 1160); Peterson v. Borst, 789
    N.E.2d 460, 463 (Ind. 2003) (“A court . . . must . . . determine whether adoption of one of the plans would
    improperly introduce political considerations into the judicial process.”); Smith v. Clark, 189 F. Supp. 2d 529,
    537 (S.D. Miss. 2002) (“[P]olitical considerations are inappropriate for a federal court to consider when drafting
    a congressional redistricting plan.”); Corbett v. Sullivan, 202 F. Supp. 2d 972, 973-74 (E.D. Mo. 2002) (noting
    that plan adopted by the court “does not consider the political consequences because that is not the proper role
    for a Court”); Below v. Gardner, 963 A.2d 785, 793 (N.H. 2002) (“[P]olitical considerations may be permissible
    in legislatively-implemented redistricting plans, [but] they have no place in a court-ordered remedial plan.”).




                                                            5
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 8 of 21 PageID#
                                   10379




    to neutral redistricting criteria. Id. at 567 (quoting Larios v. Cox, 314 F. Supp. 2d 1357, 1361

    (N.D. Ga. 2004)).

           Indeed, it would be particularly inappropriate to torture the lines of a remedial plan to

    achieve the 2011 legislature’s supposed political objectives given the Court’s finding that

    race was used as a proxy for political ends in the enacted plan. Dkt. No. 234 (“Mem. Op.”) at

    33; see also id. at 81 (“[W]e hold that the legislature’s reliance on race as a proxy for

    political affiliation is subject to strict scrutiny.”). “Remedying” such a racial gerrymander by

    tweaking a few lines that evinced the legislature’s use of race while calcifying the political

    advantage wrought by the improper use of race is akin to “remedying” a jewel heist by

    having the thief tidy up the crime scene but keep the pilfered diamonds.

           In sum, even assuming the legislature had an overriding goal in 2011 of drawing

    districts to achieve particular partisan ends, the only way to incorporate such political

    considerations in a remedial plan is if the legislature enacted a remedy. Here it did not. The

    Court should not remedy the constitutional violation by reference to Intervenors’ post hoc

    claims about the General Assembly’s supposed political goals. This Court should decline

    Intervenors’ invitation to embroil itself in partisan political machinations.

                   2.      Intervenors’ Claim that the 2011 Legislature Enacted a Plan to
                           Ensure Districts Had a Specific Political Outcome Is Unsupported
                           by the Record
           As a factual matter, moreover, Intervenors’ contentions about the 2011 “state policy”

    regarding the partisan composition of the districts are unsupported.

           The Court already considered and rejected any suggestion that political rather than

    racial considerations predominated in the Challenged Districts (and thus in those bordering

    the Challenged Districts). See, e.g., Mem. Op. at 81 (“[W]e credit Dr. Palmer’s unequivocal

    conclusion that race rather than party predominated in the challenged districts[.]”). The Court

    could hardly have concluded otherwise.




                                                    6
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 9 of 21 PageID#
                                   10380




             For starters, the 2011 House Criteria that guided redistricting will be searched in vain

    for any criterion, let alone an overriding one, that particular districts were to be drawn to

    achieve particular political ends. Pl. Ex. 16. The House Criteria most certainly do not state

    overtly that the General Assembly set out in 2011 to draw districts that would roughly

    approximate the vote share between the two parties, which is the kind of potentially

    legitimate state interest that might warrant rejecting a challenge to an existing plan, as in

    Gaffney v. Cummings, 412 U.S. 735, 754 (1973). Gaffney is thus inapposite on both factual

    and procedural grounds. Unlike here, that case did not concern a court-ordered remedial plan.

    Rather, it upheld a plan from constitutional challenge where the legislature “overtly” drew

    districts that deviated from true population equality in part so that the overall plan would

    achieve “political fairness” by roughly approximating the state vote share of the two major

    political parties, id. at 738. Again, the House Criteria say nothing of the sort here. 2

             It is thus unsurprising that Intervenors cite no evidence from 2011 supporting their

    current post hoc arguments. Instead, Intervenors’ evidence that this was the legislative

    purpose in 2011 comes from one sentence in paragraph 18 of a 2018 declaration from

    Delegate Bell. See Dkt. No. 291-01 ¶ 18. But Delegate Bell’s testimony is that he sought “to

    preserve the political composition of competitive districts as reflected in the 2011 plan.” Id.

    Thus, Delegate Bell did not state that the enacted plan was drawn to achieve a “political
    composition” in certain districts—he looked at what he believes was reflected in the enacted

    plan, i.e. he looked at the consequences. Any number of things are “reflected in” the enacted

    plan. But the fact that, say, a given street was included in District 76 does not reflect a




             2
               The fact that the plan was enacted in 2011 “by an overwhelming bi-partisan vote,” Dkt. No. 291 at 8,
    is irrelevant to whether the plan was enacted pursuant to a state policy of “political fairness” as in Gaffney.
    Whether or not members of the minority party chose to cast a protest vote in opposition to the enacted plan says
    nothing about the motivations of the mapdrawer.




                                                           7
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 10 of 21 PageID#
                                   10381




    “policy” that this street should be in District 76. That’s just a consequence. So too, on this

    record, are the political consequences of the way the plan was drawn in 2011. 3

             Further, it would be difficult for the Court to implement Intervenors’ political

    schemes. It is utterly unclear what Intervenors did for political reasons in what districts.

    Intervenors say in their brief that HB 7002 was drawn to broadly protect the partisan

    composition of the “neighboring districts.” Dkt. No. 291 at 8. Delegate Bell, meanwhile,

    speaks only of “competitive districts,” Dkt. No. 291-01 ¶ 18; see also id. (“I used political

    data in an effort to ensure that the political makeup of such districts was not significantly

    changed from the 2011 plan.”), but without identifying which districts he believes are

    “competitive districts,” the methodology he used to determine what “competitive” means, or

    that the General Assembly in 2011 shared the same (or any) understanding of “competitive”

    districts and set out to draw specific districts as “competitive.”

             Thus, even assuming there was any factual support for their position, Intervenors give

    the Court nothing to go on in actually implementing it. That is, what does it mean for the

    Court to “preserve” the partisan composition of a given district? For example, if 43% of

    voters in the district cast a ballot for President Obama in 2008, must the Court ensure the

    redrawn district also contains a 43% 2008 Obama vote? Could the Court draw a district with

    a 45% Obama vote? Does the Court look at only one election, or would it need to aggregate

    multiple election results before determining that it has successfully “preserved” the partisan

    composition of the district? As explained above, courts do not draw plans to achieve partisan

    outcomes precisely because they are ill-equipped to make these kinds of inherently political

    calculations.



             3
               Delegate Bell’s statement that he “was present during the 2011 redistricting process,” moreover, says
    nothing about his knowledge of the “state policies” that drove the enacted plan. If Delegate Bell had specific
    information about the auspices of the enacted plan, he presumably would have been identified by Intervenors as
    a witness at trial.




                                                           8
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 11 of 21 PageID#
                                   10382




            In sum, the notion that the 2011 legislature sought to achieve a specific partisan

    composition in specific (unidentified) districts is as illusory as it is improper as a criterion for

    a court-drawn remedy. The Court should reject Intervenors’ claim that the remedial process

    is straightjacketed by the partisan consequences that inured from the 2011 enacted plan.

                    3.      Intervenors’ Narrow Emphasis on Modifying Specific Lines
                            Discussed in the Court’s Memorandum Opinion Fails to Remedy
                            the Underlying Constitutional Violation
            Intervenors’ proposed plans fail not only for the flawed political premise on which

    they are based but also for their gross misunderstanding of the nature of the underlying

    violation for which a remedy is required. Intervenors’ myopic approach of simply tweaking

    the specific twists and turns of the district boundaries identified by the Court as

    circumstantial evidence of the racial gerrymander fails to cure the constitutional violation

    inflicted by the 2011 legislature when it improperly “use[d] race as a basis for separating

    voters into districts,” Miller v. Johnson, 515 U.S. 900. 911 (1995).

            By their own admission, Intervenors’ approach to remedying violations in the enacted

    plan was simply to “rework[] lines” the Court “identified as race-based maneuvers.” Dkt. No.

    291 at 4. After compiling a “list of race-based decisions identified by the Court,” Delegate

    Bell attempted to “undo” as many of those line-drawing decisions as possible, “succeed[ing]

    in remedying” some 80% of them. Id.
            But the racial gerrymander of the Challenged Districts is not a set of Lego

    instructions that can be “reverse engineer[ed],” id. at 5, to resolve the underlying violation.

    Rather, the circumstantial evidence identified by the Court is just that—evidence of the

    constitutional violation, not the violation itself. See Miller, 515 U.S. at 914 (“[I]t is the

    presumed racial purpose of state action, not its stark manifestation, that [is] the constitutional

    violation.”) (emphasis added). Intervenors’ decision to limit their “remedy” to the specific

    splits and jags identified by the Court is not only underinclusive—Intervenors have no basis

    to assume that those line-drawing decisions comprise the universe of “race-based



                                                     9
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 12 of 21 PageID#
                                   10383




    maneuvers” in the Challenged Districts 4—it also misses the mark entirely, as it improperly

    fixates on “particular portions of the lines” rather than the “design of the district as a whole.”

    Mem. Op. at 79 (quoting Bethune-Hill v. Va. State Bd. of Elections, 137 S. Ct. at 788, 800

    (2017). Intervenors’ approach to the remedy is just as “mechanical”—and just as

    unwarranted—as its use of race in drawing the districts in the first place, Ala. Black

    Legislative Caucus v. Alabama, 135 S. Ct. 1257, 1267 (2015).

            In short, Intervenors’ proposed plans attempt only to conceal the symptoms of the

    unconstitutional plan, not cure the constitutional violation itself. Particularly when coupled

    with their overt intent to cement the political ends secured through the racial gerrymander,

    Intervenors’ singular focus on covering their tracks provides no remedy at all.

                     4.       Both of Intervenors’ Proposed Remedial Plans Are Objectively
                              Inferior to Plaintiffs’ Proposed Remedial Plans
            Unsurprisingly, given the overriding political considerations admittedly driving their

    proposals, Intervenors sacrificed adherence with traditional redistricting principles where

    needed to achieve their political goals. The result is that Intervenors’ two plans split more

    political subdivisions and are less compact than Plaintiffs’ proposed remedial plans.

                              a.       Intervenors’ Proposals Split Far More Political
                                       Subdivisions Than Plaintiffs’ Proposed Plans
            Intervenors’ proposals are significantly flawed (and inferior to Plaintiffs’ maps)

    because they split markedly more county and VTD lines. The reason is clear and admitted—

    while Intervenors may have sought to address particular VTD and county splits identified in

    the Court’s order, they contorted district boundaries when necessary to serve their political

    goals and avoid the natural consequences of redrawing the Challenged Districts. As they

    explain, when making “changes necessitated by the Court’s opinion (and, by consequence,

            4
                Despite its length, the Memorandum Opinion scarcely purported to summarize all improper race-
    based maneuvers in the enacted plan, nor did it lay out the issues highlighted in the Court’s first Memorandum
    Opinion, which, among other things, detailed at great length various deviations from traditional redistricting
    criteria. See generally Dkt. No. 108.




                                                          10
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 13 of 21 PageID#
                                   10384




     the equal-population rule),” Intervenors’ North Star was to “preserve the political makeup of

     neighboring districts.” Dkt. No. 291 at 9.

              The differences between Plaintiffs’ proposals and Intervenors’ are stark and

     compelling. When considering the remedial plans as a whole, Plaintiffs split far fewer

     political subdivisions:

              Number of Political Subdivisions Splits Affecting Population—Planwide

                               HB 7002            HB 7003       Plaintiffs’ Plan    Plaintiffs’ Plan
                                                                       A                   B

          # of split             55                 58                 51                    52
          counties

      Total county               187                198                173                   174
         splits

     # of split VTDs             101                124                82                    82

       Total VTD                 193                244                166                   165
         splits


              The same is true in the Challenged Districts:

       Number of Political Subdivisions Splits Affecting Population—Challenged Districts

   District     HB     HB     HB     HB Plaintiffs Plaintiffs Plaintiffs’                Plaintiffs’
               7002   7002   7003   7003   Plan A   Plan A     Plan B                   Plan A VTD
              County VTD County VTD County           VTD       County                      Splits
               Splits Splits Splits Splits Splits    Splits     Splits

     63           1        1           2     4            2        1            2                  1

     69           2        2           2     2            2        0            2                  0

     70           3        2           3     1            2        2            2                  1

     71           2        2           2     3            0        1            0                  1

     74           2        3           3     0            0        1            0                  0




                                                    11
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 14 of 21 PageID#
                                   10385



       Number of Political Subdivisions Splits Affecting Population—Challenged Districts

   District     HB     HB     HB     HB Plaintiffs Plaintiffs Plaintiffs’                   Plaintiffs’
               7002   7002   7003   7003   Plan A   Plan A     Plan B                      Plan A VTD
              County VTD County VTD County           VTD       County                         Splits
               Splits Splits Splits Splits Splits    Splits     Splits

     77           0        1         0        3           0          0            0               0

     80           2        0         2        1           2          1            2               1

     89           0        2         0        4           0          1            0               1

     90           2        1         2        1           0          1            0               1

     92           0        1         0        0           0          0            0               0

     95           2        1         3        1           2          1            2               1

    Total        16       16        19        16          10         9            10              7


              Intervenors’ proposals, apparently, prioritize the pursuit of political ends over respect

     for political subdivision boundaries. This approach is not only flawed as a legal matter, see

     supra 4-6, it produces a plan that is inferior to Plaintiffs’ proposals under an objective

     evaluation of good government principles.

                               b.    Intervenors’ Proposed Districts Are Not as Compact as
                                     Those in Plaintiffs’ Plans
              If one ignores county and VTD boundaries, which are often not geometrically neat

     and tidy, one can often improve the compactness of a district. But, here, Plaintiffs split far

     fewer political subdivisions than Intervenors and still drew more compact districts.

              When viewed in the aggregate, Plaintiffs’ remedial plans are more compact than both

     of Intervenors’ proposals. In the table below, the measurement in bold reflects the most

     compact plan:




                                                     12
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 15 of 21 PageID#
                                   10386



                              Measures of Compactness—Planwide Mean 5
                                                           Polsby-
                            Plan           Reock           Popper       Schwartzberg
                         Plaintiffs      .37             .26            1.89
                         Plan A
                         Plaintiffs      .36             .26            1.90
                         Plan B
                         HB 7002         .36             0.25           1.96
                         HB 7003         .35             0.23           2.00

            Plaintiffs’ remedial plans thus are more compact on average. Given that both

    Plaintiffs and Intervenors limit changes to the Challenged Districts and their environs, this is

    because Plaintiffs’ version of the Challenged Districts—the districts being remedied—are

    notably more compact than Intervenors’ proposals:

                            Measures of Compactness—Challenged District
                                              Mean
                                                           Polsby-
                            Plan           Reock           Popper       Schwartzberg
                         Plaintiffs      .39             .33            1.73
                         Plan A
                         Plaintiffs      .38             .33            1.69
                         Plan B
                         HB 7002         .39             .24            2.04
                         HB 7003         .36             .21            2.16

            Plaintiffs’ proposed remedial plans thus are superior to Intervenors’ plans in every

    material respect in accomplishing the specific remedial task set by the Court. Plaintiffs

    followed the approach of Special Master Grofman in Personhuballah by addressing the racial

    gerrymander of the Challenged Districts, greatly reducing the number of political subdivision

    splits in the enacted plan, and improving compactness, all while respecting the basic contours


            5
              Under the Reock and Polsby-Popper measures, the higher number indicates a more compact district.
    Under the Schwartzberg measure, a lower number indicates a more compact district.




                                                        13
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 16 of 21 PageID#
                                   10387




    of the existing districts. Intervenors, meanwhile, submit maps drawn to advance a political

    objective that is contrary to law and unsupported by the facts. This renders Intervenors’

    proposed plans unfit for adoption by the Court.

               B.     The Court Should Choose Plaintiffs’ Proposal Over the Plans Submitted
                      by Non-Parties

                      1.      The Court Should Reject Plans That Were Not Timely Served
                              Pursuant to the Court’s October 23, 2018 Order and That Do Not
                              Comply with Basic Redistricting Requirements
               As an initial matter, the Court should reject and give no consideration to proposed

    remedial plans that were not timely served on the parties as required by the Court.

               In its Order Regarding Submission of Proposed Remedial Plans (Dkt. No. 279), the

    Court provided the parties—and non-parties who wished to submit proposed remedial

    plans—with specific instruction for effecting service on the other parties. The Order reads, in

    relevant part, as follows:

                      On November 2, 2018, all Shapefiles and Block Equivalency
                      Files for each proposed remedial plan must be served
                      electronically and in native format on all counsel of record for
                      all parties and on all non-parties or their counsel.
    Id. ¶ 4.

               As of the date Plaintiffs file this memorandum, they have not been served with

    shapefiles or block equivalency files associated with the two plans presented by the William

    & Mary Law School non-parties. 6 The Court’s Order was crafted carefully to provide a

    uniform set of rules for the submission of plans that would put all parties on the same, even

    playing field and provide adequate opportunity to assess and respond to all plans before the

    Court. Accordingly, given these non-parties’ failure to comply with the terms of the Order,

    the Court should give no consideration to these plans.

               6
                While Plaintiffs were not timely served on November 2, 2018 (as required by the Order) with the data
    files for the plans submitted by Intervenors, they were served shortly thereafter. See Dkt. No. 294 (ordering
    intervenors to re-submit their proposed remedial plans in compliance with paragraphs 3 and 4 of the Court’s
    October 23, 2018 order by November 7, 2018).




                                                          14
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 17 of 21 PageID#
                                   10388




           The Court should also reject these plans due to threshold deficiencies that disqualify

    them for any consideration by the Court. Specifically, having reviewed data files posted on

    the DLS website, it appears that the William & Mary plans include multiple districts that

    stray from population equality by more than plus-or-minus 1%. The Special Master has

    indicated that “barring unusual circumstances” where he is “unable” to do so, he will propose

    plans that stay within plus-or-minus 1% population deviation. Dkt. No. 284. Here, as shown

    by the plans offered by Plaintiffs (and others) no “unusual circumstances” would preclude

    the Special Master from meeting a 1% population deviation maximum. Further, it appears

    that the William & Mary plans contain a number of non-contiguous areas. While the students

    who submitted these plans should be commended for their work, neither plan is an

    appropriate remedy.

                   2.      The NAACP Plan
           The NAACP plan is similar to Plaintiffs’ proposals in broad strokes, although the

    particulars vary. This is unsurprising based on the NAACP’s description of its methodology.

           As the NAACP explained, its plan was designed to “to remedy the unjustified,

    predominant use of race” by redrawing the Challenged Districts (and surrounding districts as

    necessary) to “adhere[] to traditional redistricting criteria” and reduce the number of split

    political subdivisions and improve compactness while “minimiz[ing] the total number of
    districts that were changed or altered.” Dkt. No. 286 at 5. Unsurprisingly given the General

    Assembly’s arbitrary application of the 55% BVAP rule, the result in most instances was that

    the BVAP of the Challenged Districts decreased, although the NAACP took care to ensure

    this would not degrade the opportunity for African-American voters in the Challenged

    Districts to elect their candidates of choice.

           This is what Plaintiffs did as well, as it was the approach taken by Special Master

    Grofman in Personhuballah. It makes sense that parties and non-parties that set out to use

    traditional redistricting criteria to redraw the Challenged Districts (while avoiding



                                                     15
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 18 of 21 PageID#
                                   10389




    unnecessarily pairing incumbents) came up with broadly similar plans. But as Plaintiffs noted

    in their memorandum supporting their own plan, there is not only one way to serve these

    goals in redrawing the Challenged Districts. Tradeoffs are always needed.

            Plaintiffs believe the NAACP offers a plan that could be a useful starting point for the

    Special Master, although some technical corrections would be required. For example, it

    appears that the NAACP plan contains a non-contiguous area related to the Prince George

    Courts Building VTD, and that the NAACP plan may unnecessarily pair incumbents in HD

    72 and 73 and HD 89 and 90. 7 It also appears that there may be an issue with way that the

    NAACP numbered districts in its plan, which the Court has directed should be fixed in an

    amended proposed plan. See Dkt. No. 298.

            In addition, there are other ways in which Plaintiffs think their proposals may better

    navigate required tradeoffs.

            Viewed in the aggregate, Plaintiffs’ and the NAACP’s proposals are essentially a

    wash in terms of compactness, but the Challenged Districts in Plaintiffs’ proposals are

    generally more compact than the NAACP alternative:

                        Measures of Compactness—Challenged District Mean
                                                            Polsby-
                            Plan             Reock          Popper        Schwartzberg
                        Plaintiffs         .39            .33             1.73
                        Plan A
                        Plaintiffs         .38            .33             1.69
                        Plan B
                        NAACP              .36            .29             1.80

            In addition, Plaintiffs’ proposed remedial plans split fewer political subdivisions than

    the NAACP plan:


            7
                The NAACP has filed a notice addressing the pairing of incumbents in HD 72 and HD 73. According
    to Plaintiffs’ review of available data, however, the NAACP plan also pairs incumbents in HD 89 and 90.




                                                        16
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 19 of 21 PageID#
                                   10390



                  Number of Political Subdivisions Splits Affecting Population—
                                            Planwide

                                   NAACP Plan           Plaintiffs’ Plan   Plaintiffs’ Plan
                                                               A                  B

                  # of split             58                   51                  52
                  counties

               Total county              188                  173                174
                  splits

              # of split VTDs            99                   82                  82

                Total VTD                196                  166                165
                  splits


           Thus, Plaintiffs’ proposed remedial districts are generally more compact and split

    fewer political subdivisions than does the NAACP proposal. That said, Plaintiffs have

    reviewed the NAACP’s detailed narrative description of the specific rationale used to redraw

    each Challenged District, and generally find the logic and approach used sound. Dkt. No. 286

    at 11-22. In other words, the Special Master and the Court could legitimately find that the

    tradeoffs made by the NAACP are appropriate, even if they result in a few more splits or a

    bit less compactness.

           For these reasons, while Plaintiffs submit that the Court should utilize one of
    Plaintiffs’ proposed remedies instead of the NAACP’s, they would not object to the Special

    Master drawing from the NAACP plan as a starting point in preparing a plan for the Court’s

    consideration.

    IV.    CONCLUSION
           For the reasons stated above, and in their opening memorandum, Plaintiffs

    respectfully request that the Court adopt one of Plaintiffs’ proposed remedial districting plans

    and reject the proposals submitted by Intervenors and non-parties, although the NAACP Plan

    is a viable starting point for a remedy. Of all the proposals before the Court, Plaintiffs’




                                                   17
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 20 of 21 PageID#
                                   10391




    remedial plans best fix the specific unconstitutional racial gerrymander identified by the

    Court while improving the objective characteristics of the overall map in the course of

    tweaking districts to achieve population equality. Plaintiffs accordingly submit that the Court

    should adopt Plaintiffs’ Remedial Plan A or Remedial Plan B.



    Dated: November 16, 2018                           Respectfully submitted,


                                                       By: /s/ Aria C. Branch
                                                           Marc Erik Elias (admitted pro hac vice)
                                                           Bruce V. Spiva (admitted pro hac vice)
                                                           Aria Branch (VSB No. 83682)
                                                           PERKINS COIE LLP
                                                           700 Thirteenth Street, N.W., Suite 600
                                                           Washington, D.C. 20005-3960
                                                           Telephone: 202.434.1627
                                                           Facsimile: 202.654.9106

                                                           Kevin J. Hamilton (admitted pro hac vice)
                                                           Abha Khanna (admitted pro hac vice)
                                                           Ryan Spear (admitted pro hac vice)
                                                           William B. Stafford (admitted pro hac
                                                           vice)
                                                           PERKINS COIE LLP
                                                           1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
                                                           Telephone: 206.359.8000
                                                           Facsimile: 206.359.9000
                                                           Attorneys for Plaintiffs




                                                  18
Case 3:14-cv-00852-REP-AWA-BMK Document 305 Filed 11/16/18 Page 21 of 21 PageID#
                                   10392


                                    CERTIFICATE OF SERVICE

           I hereby certify that on the 16th day of November, 2018, I filed the foregoing with the

    Clerk of Court using the CM/ECF system, which will then send a notification of such filing

    to the counsel of record in this case.




                                                  1
